Citation Nr: 0829547	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  07-00 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for chronic bilateral 
hearing loss disability.  

2.  Entitlement to service connection for chronic tinnitus.  


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The veteran had active service from March 1952 to March 1954.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision of the 
Milwaukee, Wisconsin, Regional Office (RO) which denied 
service connection for both chronic bilateral hearing loss 
disability and chronic tinnitus.  


FINDINGS OF FACT

1.  Chronic bilateral hearing loss disability was not 
objectively manifested during active service or for many 
years thereafter; and, the veteran's chronic right ear 
sensorineural hearing loss disability and left ear mixed 
hearing loss have not been objectively shown to have 
originated during active service.  

2.  Chronic tinnitus was not manifested during active service 
or for many years thereafter; and, the veteran's intermittent 
"propeller-type" tinnitus has not been objectively shown to 
have originated during service.  


CONCLUSIONS OF LAW

1.  Chronic bilateral hearing loss disability was not 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 
3.385 (2007 as amended).  

2.  Chronic tinnitus was not incurred in or aggravated by 
wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.326(a) (2007 as amended).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claims, the Board observes that the RO issued VCAA 
notices to the veteran in April 2006, May 2006, and February 
2007 which informed him of the evidence generally needed to 
support a claim of entitlement to service connection and the 
assignment of an evaluation and an effective date for an 
initial award of service connection; what actions he needed 
to undertake; and how the VA would assist him in developing 
his claims.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(b) (2007 as amended); and, 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
April 2006 and May 2006 VCAA notices were provided prior to 
the June 2006 rating decision from which the instant appeal 
arises.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran was 
afforded a VA examination for compensation purposes.  The 
examination report is of record.  The veteran's complete 
service medical documentation is not of record.  In its May 
2006 Formal Finding of the Unavailability of Service Medical 
Records, the RO noted that the veteran's service medical 
records had been apparently destroyed in the 1973 fire at the 
National Personnel Record Center in St. Louis, Missouri.  
Efforts to obtain alternative unit or other records were 
unsuccessful.  

There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2007 
as amended).  Any duty imposed on the VA, including the duty 
to assist and to provide notification, has been met to the 
extent possible.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).


II.  Service Connection 

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
wartime service.  38 U.S.C.A. § 1110 (West 2002).  Where a 
veteran served continuously for ninety days or more during a 
period of war and an organic disease of the nervous system 
including sensorineural hearing loss becomes manifest to a 
degree of ten percent within one year of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2007).  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

As the veteran's treatment records are for the most part 
unavailable, VA has a heightened duty to assist him in 
developing his claims.  O'Hare v. Derwinski, 1 Vet. App. 365 
(1991). This duty includes a search for alternate source 
medical records, as well as a heightened obligation on the 
Board's part to explain its findings and conclusions, and 
carefully consider the benefit- of-the-doubt rule.  See 
Cromer v. Nicholson, 19 Vet. App. 215 (2005).  However, case 
law does not establish a heightened "benefit of the doubt." 
See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

A.  Bilateral Hearing Loss

Service connection for impaired hearing shall be established 
when the thresholds for any of the frequencies of 500, 1000, 
2000, 3000 and 4000 Hertz are 40 decibels or more; or the 
thresholds for at least three of these frequencies are 26 
decibels; or speech recognition scores using the Maryland CNC 
Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores are within the established 
limits.  Hensley v. Brown, 5 Vet. App. 155, 158 (1993) citing 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

As noted above, the veteran's complete service medical 
documentation is not of record and was apparently destroyed 
in the 1973 fire at the National Personnel Record Center in 
St. Louis, Missouri.  However, the report of the veteran's 
March 1954 physical examination for service separation is of 
record.  On examination, the veteran exhibited bilateral 
auditory acuity of 15/15 and normal ears and eardrums.  The 
Court has directed that auditory acuity of 15/15 is normal.  
Smith v. Derwinski, 2 Vet.App. 137, 140 (1992).  

An August 2003 treatment entry from M. Samuel, M.D., conveys 
that the veteran complained of hearing loss disability "for 
a number of years."  He reported that he had worn a hearing 
aid for approximately 5 years.  Impressions of left ear 
cerumen impaction and serous otitis media were advanced.  
Clinical documentation from Dr. Samuel dated in 2005 states 
that the veteran underwent left myringotomy tube placement 
secondary to serous otitis media.  

A January 2006 VA audiological evaluation indicates that the 
veteran complained of bilateral hearing loss disability.  He 
reported that he had undergone a "couple of PE tube 
placements over the last couple of years."  Assessments of 
right ear sensorineural hearing loss disability and left ear 
mixed hearing loss disability were advanced.  

A February 2006 VA Ears, Nose, and Throat (ENT) evaluation 
states that the veteran complained of progressive bilateral 
hearing loss.  He presented a history of inservice loud noise 
exposure.  Assessments of a history of Eustachian tube 
dysfunction and right ear conductive hearing loss disability 
were advanced.  

In his March 2006 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran conveyed that: he was 
exposed to "heavy artillery and other loud noise" while 
serving as a medic during the Korean War; "first learned of 
my hearing problem when I took my physical for the Fire Dept. 
in the latter part of '55 or early '56;" and was recently 
told by the doctors in the "ENT Clinic" to apply for 
compensation as "they believe my hearing loss occurred 
during active service."  He stated that his hearing loss 
disability began in 1952

In an undated written statement received in April 2006, the 
veteran clarified that:

I believe my problem began during basic 
training.  I was hit, on my left side, by 
the back-blast of a "bazooka," 3.5 
rockets.  


At a June 2006 VA examination for compensation purposes, the 
veteran complained of bilateral hearing loss disability.  He 
presented a history of a 1955 fireman physical evaluation 
which revealed slight hearing loss; having received hearing 
aids in 1986; and undergoing PE tube placement in either 2001 
or 2002 and again in either 2003 or 2004.  The veteran 
indicated that he had sustained inservice noise exposure 
including being in close proximity to a bazooka blast during 
basic training and while serving as a medic in Korea during 
the Korean War.  The veteran was unaware of when his chronic 
bilateral hearing loss disability initially became manifest.  
On the authorized audiological evaluation, the veteran 
exhibited pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
40
45
60
65
LEFT
60
80
85
105
105+

Speech audiometry revealed speech recognition ability of 90 
percent in the right ear and of 70 in the left ear.  The 
veteran was diagnosed with right ear sensorineural hearing 
loss disability and left ear mixed type hearing loss 
disability.  The examiner commented that:

At present, there is no evidence in [the] 
record to suggest his hearing loss was 
sustained in the military.  The nature of 
the hearing loss on the left ear is 
primarily mixed which reveals a very 
large conductive component and it is 
unlikely that such a loss could be 
attributed to acoustic trauma.  It is not 
possible at this time to state with any 
certainty whether or not this hearing 
loss or even part of it was sustained or 
exacerbated during the course of military 
service.  ...  At this time, it is 
impossible to say whether or not any of 
this loss was sustained or exacerbated 
during the course of military service 
without resorting to conjecture.  

In his September 2006 notice of disagreement (NOD), the 
veteran advanced that his basic training "injury" 
necessitated that his left "eardrum and the three small 
bones associated with it" would have to be "repaired, 
replaced and reconstructed."  

A January 2007 VA treatment record states that the veteran 
complained of significant left-sided hearing loss and 
"fairly good" right ear subjective hearing.  He denied a 
"history of ear trauma."  An assessment of left 
mastoidectomy and myringotomy residuals with tube placement 
was advanced.  

The Board has reviewed the probative evidence of record 
including the veteran's written statements on appeal.  The 
veteran's complete service medical documentation is not of 
record through no fault of his own.  The report of the 
veteran's March 1954 physical examination for service 
separation is of record and reflects that his bilateral 
auditory acuity, ears, and eardrums were found to be normal.  
The first clinical documentation of record reflecting the 
onset of chronic bilateral hearing loss disability is dated 
in 2003, some 49 years after service separation.  The Board 
notes that it may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the veteran has not complained of the maladies at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999).

The veteran asserts that his chronic bilateral hearing loss 
disability was precipitated by either a bazooka blast during 
his basic training and/or as the result of heavy artillery 
and other noise exposure while he was serving as a medic in 
Korea during the Korean War.  He indicated that he began to 
experience chronic hearing loss disability shortly after 
service separation.  Initially, the Board observes that the 
veteran does not allege and the record does not establish 
that the veteran participated in combat.  Therefore, the 
provisions of 38 U.S.C.A. § 1154 (West 2002) are not for 
application to the instant appeal.   

The Board finds that the veteran is competent to state that 
he experienced noise exposure during active service including 
a nearby bazooka blast during basic training.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The veteran 
indicated that he had initially experienced hearing loss 
disability shortly after service separation.  However, the 
Court has held that, even where a veteran asserted continuity 
of symptomatology since service, medical evidence was 
required to establish "a nexus between the continuous 
symptomatology and the current claimed condition."  See, 
e.g., McManaway v. West, 13 Vet. App. 60, 66 (1999), vacated 
on other grounds sub nom. McManaway v. Principi, 14 Vet. App. 
275 (2001); Voerth v. West, 13 Vet. App. 117 (1999).  

The examiner at the June 2006 VA examination for compensation 
purposes specifically concluded that it was "impossible to 
say whether or not any of  [the veteran's hearing loss 
disability] was sustained or exacerbated during the course of 
military service without resorting to conjecture."  The 
Court has long rejected medical opinions that were deemed too 
speculative.  Morris v. West, 13 Vet. App. 94, 97 (1999) (a 
diagnosis stating that the veteran appellant was "possibly" 
suffering from schizophrenia was also deemed to be too 
speculative); see also Stegman v. Derwinski, 3 Vet. App. 228 
(1992) and Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  In 
short, there is no competent evidence that relates the 
veteran's bilateral hearing loss, conductive or 
sensorineural, to his active service.  The Board finds this 
essentially negative opinion to be the most probative 
evidence of record as to a relationship between the veteran's 
current hearing loss disability and active service and to 
ultimately outweigh the veteran's lay statements.  In the 
absence of any objective evidence reflecting the onset of 
chronic bilateral hearing loss disability during or proximate 
to active service, the Board concludes that service 
connection for the claimed disorder is not warranted.  

B.  Bilateral Tinnitus

The report of the veteran's March 1954 physical examination 
for service separation makes no reference to tinnitus or 
ringing of the ears.  In his March 2006 Veteran's Application 
for Compensation or Pension (VA Form 21-526), the veteran 
advanced that his chronic tinnitus began in 1952.  He 
clarified that he had been exposed to heavy artillery and 
other loud noises while a medic during the Korean War.  

The January 2006 VA audiological evaluation indicates that 
the veteran complained of occasional ringing of the ears.  
The February 2006 VA ENT evaluation states that the veteran 
complained of occasional tinnitus.  

At the June 2006 VA examination for compensation purposes, 
the veteran complained of a periodic propeller-like sound in 
his ears.  The examiner opined that:

The propeller-like tinnitus that the 
veteran describes likewise occurred at 
some indefinite point in the past with no 
specific link to military service and 
while it is more likely than not related 
to the left ear mixed type of hearing 
loss, it is quite possible it is more 
related to the surgical procedures on 
that ear than any other source.  

Chronic tinnitus was not objectively shown during active 
service or for many years thereafter.  Intermittent 
"propeller-type" tinnitus was first clinically manifested 
in 2006, some 51 years after service separation.  The veteran 
asserts that his tinnitus was precipitated by his inservice 
noise exposure and a bazooka blast during basic training.  
The examiner at the June 2006 VA examination for compensation 
purposes expressly negated the existence of such an 
etiological relationship.  The examiner instead attributed 
the veteran's tinnitus to his nonservice-connected left ear 
disability and associated surgical procedures.  No competent 
medical professional has attributed the onset of the 
veteran's chronic tinnitus to active service.  

The veteran's claim is supported solely by his own written 
statements.  The veteran is competent to describe his 
experience of ringing in the ears in service and after 
service.  Charles v. Principi, 16 Vet. App. 370 (2002).  
However, the Board finds that the VA examiner's opinion to be 
of more probative value as the examiner reviewed the record; 
conducted a thorough evaluation; considered the veteran's lay 
reports as to his history; and then expressly attributed the 
veteran's intermittent tinnitus to his nonservice-connected 
left ear disability.  Therefore, the Board concludes that 
service connection for chronic tinnitus is not warranted.  


ORDER

Service connection for chronic bilateral hearing loss 
disability is denied.  

Service connection for chronic tinnitus is denied.  



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


